Harper, Ch.
The act of assembly, providing that when no direction is given with respect to costs,.they shall follow the event of the suit, can only be held to apply, when the decree is wholly in favor of one or the other party, — when on one side, all the relief is given which is claimed, or on the other, the bill is dismissed.
When the complainant makes various claims by his bill, some of which are allowed, and some rejected, it cannot be said, un-qualifiedly, that the decree is in his favor. The act cannot be supposed to have intended that the defendant should leave the expense of litigating claims which he has successfully resisted. In such case then, the act providing no rule, we must follow the English practice, which is, that when no explicit direction is given, the parties pay their own costs. Indeed they are supposed to be paid in the progress of the cause, and cannot be recovered without the order of the court.
The original object of the bill, as filed by the complainant’s testator, was to set aside the judgments obtained by defendant. In this object he failed by the decree of Chancellor DeSaussure, and in this respect the decree remains unreversed. When the bill of revivor was filed, supplementary matter was added, claiming to set aside the sale of slaves. On this matter the decree in defendant’s favor was reversed, • and complainant relieved. This then, is the case in which, without any explicit direction, parties would * have paid their own costs. But the decree of Chancellor DeSaus-sure does explicitly direct that the parties shall pay their own costs. *238From this direction there was no appeal, and the decree remains unreversed. It may be, that when there is an entire reversal of the decree, as when the Chancellor dismisses the bill with costs, and this court gives all the relief which is claimed; or when the Chancellor gives relief, and this court dismisses the bill, there may be an implied reversal of the direction respecting costs; costs then, follow the event of the suit. But such is not the present case. The motion is dismissed.